Order entered March 18, 2013




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-12-01635-CV

                  MONIQUE WATTS AND SHEDRICK JONES, Appellants

                                            V.

                             BEALIE HANCOCK, Appellee

                      On Appeal from the County Court at Law No. 5
                                  Dallas County, Texas
                          Trial Court Cause No. CC-10-03931-E

                                        ORDER
       The Court has before it appellants’ March 14, 2013 motion to extend time for amended

brief. The Court GRANTS the motion and ORDERS appellants to file their amended brief by

April 22, 2013.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE